Title: From Alexander Hamilton to James McHenry, 22 November 1799
From: Hamilton, Alexander
To: McHenry, James


New York, November 22, 1799. “I have just been honored with your letter of the twentieth instant. The explanation that I entered into in the letter to which this is an answer was founded on a principle of caution, and did not proceed from the supposition that censure had been cast upon my conduct. I can readily assent to the position that in ordinary cases, where [no pressing exigencies require the contrary, objects involving great expence ought not to be undertaken] without previously communicating with the Executive and obtaining his sanction.…”
